Darden, Judge
(dissenting):
My basic disagreement with the principal opinion is in its tacit assumption that the same rules governing an absence without leave by an enlisted member should also determine whether an officer’s conduct is unbecoming. It seems to suggest that because the specification in this case refers to a failure to return to military control, an offense under Article 133, Uniform Code of Military Justice, 10 USC § 933, should be tested as though it were an absence without leave or a dereliction of duty. If the appellant had been charged with an absence without leave or a dereliction of duty, the provisions of Article 86 or Article 92, Uniform Code of Military Justice, 10 USC §§ 886 and 892, and the cases construing those provisions would determine the validity of the conviction. But this Court has decided that the inclusion of a separate specific offense otherwise punishable under the Code, such as absence without leave or dereliction of duty, is not a prerequisite to charging an officer under Article 133:
“. . . [T]he essence of an Article 133 offense is not whether an accused officer’s conduct otherwise amounts to an offense — although, of course, it may — but simply whether the acts meet the standard of conduct unbecoming an officer as spelled out. Manifestly this is so for, in the face of a well-defined and longstanding interpretation extant under the precursor statutes — particularly Article of War 95 — Congress substantially reenacted the prior law as Article 133 of the Uniform Code, with the single exception of the punishment prescribed. . . . for, if only conduct otherwise recognized as criminal were embraced by Article 133, the enactment of that statute would be rendered wholly futile and meaningless. . . .
“Clearly, then, the appropriate standard for assessing criminality under Article 133 is whether the conduct or act charged is dishonorable and compromising as hereinbefore spelled out — this notwithstanding whether or not the act otherwise amounts to a crime.” [United States v Giordano, 15 USCMA 163, 168, 35 CMR 135 (1964).]
On the point of whether the appellant was under military control, I can agree that he would have complied with orders to Vietnam if they had been received. As a result of the Army’s error, though, he was beyond military control as effectively as if the Army did not know his whereabouts. For the purpose of an Article 133 violation, I do not agree that use of the words “military control” in the specification must cause the offense to be examined under the definition of absence without leave as this offense is defined in Article 86, Uniform Code of Military Justice. Perhaps an enlisted member in the circumstances of this ease should not be charged with a military offense1 but instead of taking ad*160vantage of mistakes by the Government, an officer has an obligation to attempt to correct them.
As I view this case, the appellant had no obligation to do anything other than to await further orders, until the expiration of a reasonable period of time after March 8, 1968. At some point after that date, surely earlier than one year, he reasonably should have suspected that a mechanical or human failure had resulted in his not having received orders to Vietnam.
An officer is expected to demonstrate initiative and a high sense of responsibility.' During the nearly one year in which the appellant did nothing but wait (except for an early call to former associates, not officials with authority) he had to know that the United States was still sending forces to Vietnam. His failure to inquire about the reasons for the inordinate delay in his orders must have resulted in another officer’s serving in Vietnam in his place. His inaction impresses me as being almost a classic example of conduct unbecoming an officer.
The severity of the sentence should not determine the outcome of a review for errors of law. I note, however, that the sentence here is to a dismissal, not to confinement or forfeitures. In my opinion, the punishment is fitting.
I would affirm the decision of the United States Army Court of Military Review.

 But an enlisted member has a continuing duty to inquire about his *160status and is chargeable “with time lost” if he makes no good faith efforts to determine that status in a period following an authorized leave, after the purpose of that leave has been accomplished. Caraco v Resor, — F Supp— (DC DC) (1970).